




Exhibit 10.10






UNITED TECHNOLOGIES CORPORATION
BOARD OF DIRECTORS
2016 ANNUAL COMPENSATION DISTRIBUTION ELECTION FORM


Non-employee Directors receive annual compensation comprised of an Annual
Retainer and an Annual Award of Deferred Stock Units. The Annual Retainer amount
is $112,000 ($122,000 for the Chair of the Committee on Compensation and
Executive Development and the Chair of the Finance Committee, $120,000 for other
Committee Chairs, $124,000 for members of the Audit Committee, $128,000 for the
Lead Director (if any) and the Audit Committee Chair, and $192,000 for the
non-executive Chairman of the Board). Non-employee Directors also receive an
Annual Award of Deferred Stock Units valued at $168,000 at time of issuance
($183,000 for the Chair of the Committee on Compensation and Executive
Development and the Chair of the Finance Committee, $180,000 for other Committee
Chairs, $186,000 for members of the Audit Committee, $192,000 for the Lead
Director (if any) and the Audit Committee chair, and $288,000 for the
non-executive Chairman of the Board). In the event that a non-employee Director
serves in more than one role listed above, the Annual Retainer and the Annual
Award of Deferred Stock Units will each equal the highest amounts applicable to
any role in which the non-employee Director serves. Your Annual Retainer will be
paid in cash unless you elect to receive the amount as Deferred Stock Units.


I hereby elect to receive my 2016 Annual Retainer as follows (please check one):
        


Cash payable as of the date of the 2016 Annual Meeting __________


Deferred Stock Units issued as of the date of the 2016 Annual Meeting _________
    
Upon retirement or termination from the Board, I elect to receive distribution
of my total
2016 Deferred Stock Units in (please check one):


o 15 annual installments
    
o 10 annual installments


o A full and immediate distribution of all shares


The number of Deferred Stock Units will be determined by dividing your Annual
Award of Deferred Stock Units (including your Annual Retainer if you so elect
above) by the closing price of UTC common stock on the date of the Annual
Meeting. Fractional Stock Units will be credited to your account. All whole or
partial Stock Units will be eligible for dividend equivalents equal to UTC’s
declared dividend and will be credited to your account as additional Stock Units
on the date the dividend is paid.


Upon retirement or termination from the Board, Deferred Stock Units held in your
account will be converted into shares of UTC Common Stock and distributed to you
unless you elected 10 or 15 annual installments, in which case Deferred Stock
Units will be converted to shares of stock in accordance with the installment
schedule. During the installment period, the balance in your account will
continue to be held and valued as Deferred Stock Units unless you elect to
convert the units to a fixed interest account credited at the 10 year U.S.
Treasury bill rate plus 1%. During the installment period, the value of your
account will not be taxable until each installment distribution is received. In
the event of your death before distribution, the full value of your account will
be distributed to your estate unless a Beneficiary Designation form is on file.
Deferred Stock Units will be governed by the terms and conditions of the United
Technologies Corporation Board of Directors Deferred Stock Unit Plan.


_________________________________ (Signature)


_________________________________ (Print Name)


_________________________________ (Date)


Please return by December 16, 2015 to: Office of the Corporate Secretary, United
Technologies Corporation
Fax: (860) 660-0250 or email: christina.monteith@utc.com








--------------------------------------------------------------------------------






UNITED TECHNOLOGIES CORPORATION
BOARD OF DIRECTORS
ANNUAL COMPENSATION DISTRIBUTION ELECTION FORM


Non-employee Directors receive annual compensation comprised of an Annual
Retainer and an Annual Award of Deferred Stock Units. The Annual Retainer amount
is $112,000 ($122,000 for the Chair of the Committee on Compensation and
Executive Development and the Chair of the Finance Committee, $120,000 for other
Committee Chairs, $124,000 for members of the Audit Committee, $128,000 for the
Lead Director (if any) and the Audit Committee Chair, and $192,000 for the
non-executive Chairman of the Board). Non-employee Directors also receive an
Annual Award of Deferred Stock Units valued at $168,000 at time of issuance
($183,000 for the Chair of the Committee on Compensation and Executive
Development and the Chair of the Finance Committee, $180,000 for other Committee
Chairs, $186,000 for members of the Audit Committee, $192,000 for the Lead
Director (if any) and the Audit Committee chair, and $288,000 for the
non-executive Chairman of the Board). In the event that a non-employee Director
serves in more than one role listed above, the Annual Retainer and the Annual
Award of Deferred Stock Units will each equal the highest amounts applicable to
any role in which the non-employee Director serves. Your Annual Retainer will be
paid in cash unless you elect to receive the amount as Deferred Stock Units.


I hereby elect to receive both my 50% Annual Retainer for 2015-2016 and my 100%
Annual Retainer for 2016-2017 as follows (please check one):         


Cash payable as of the relevant date __________


Deferred Stock Units issued as of the relevant date _________
    
Upon retirement or termination from the Board, I elect to receive distribution
of the aggregate amount of my Deferred Stock Unit awards for 2015-2016 and for
2016-2017 in (please check one):


o 15 annual installments
    
o 10 annual installments


o A full and immediate distribution of all shares


The number of Deferred Stock Units will be determined by dividing the dollar
amount of each Award of Deferred Stock Units (including your Annual Retainer if
you so elect above) by the closing price of UTC common stock on the date of each
award. Fractional Stock Units will be credited to your account. All whole or
partial Stock Units will be eligible for dividend equivalents equal to UTC’s
declared dividend and will be credited to your account as additional Stock Units
on the date the dividend is paid.


Upon retirement or termination from the Board, Deferred Stock Units held in your
account will be converted into shares of UTC Common Stock and distributed to you
unless you elected 10 or 15 annual installments, in which case Deferred Stock
Units will be converted to shares of stock in accordance with the installment
schedule. During the installment period, the balance in your account will
continue to be held and valued as Deferred Stock Units unless you elect to
convert the units to a fixed interest account credited at the 10 year U.S.
Treasury bill rate plus 1%. During the installment period, the value of your
account will not be taxable until each installment distribution is received. In
the event of your death before distribution, the full value of your account will
be distributed to your estate unless a Beneficiary Designation form is on file.
Deferred Stock Units will be governed by the terms and conditions of the United
Technologies Corporation Board of Directors Deferred Stock Unit Plan.


_________________________________ (Signature)


_________________________________ (Print Name)


_________________________________ (Date)


Please return by December 21, 2015 to: Office of the Corporate Secretary, United
Technologies Corporation
Fax: (860) 660-0250 or email: christina.monteith@utc.com












--------------------------------------------------------------------------------




2016 DIRECTOR COMPENSATION




Type
Total Compensation
Annual Retainer
40%
Annual Award
60%
Non-Executive Chairman
480,000
192,000
288,000
Lead Director
320,000
128,000
192,000
Audit Chair
320,000
128,000
192,000
Audit Members
310,000
124,000
186,000
Compensation Chair
305,000
122,000
183,000
Finance Chair
305,000
122,000
183,000
Other Chairs
300,000
120,000
180,000
Base
280,000
112,000
168,000







